NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE LINK_A_MEDIA DEVICES CORP.,
Petitioner. 1
Misce1laneous Docket No. 990
On Petition for Writ of Mandamus to the United
States District Court for the District of De1aware in case
no. 10-CV-0869, Judge Sue L. Robinson.
ON PETITION
Before RADER, Chief Judge, DYK and O’MALLEY, Circuit
Judges.
PER CURIAM.
0 R D E R
The parties move to withdraw or dismiss this petition
and Marve11 Internationa1 Ltd. moves to withdraw or
vacate this c0urt’s December 2, 2011 order granting
Link_A_Media Devices Corp.’s (LAMD) petition for writ of

IN RE LINK_A_MEDIA 2
mandamus on the ground that the parties had entered
into a settlement agreement before our order issued.
Marvell states that it informed an unidentified indi-
vidual in this court’s clerk office by telephone on Decem-
ber 1 about the settlement. The parties filed the
settlement agreement with the district court on December
2, 2011, the same day that the writ issued. The district
court then dismissed the case without prejudice on De-
cember 5. lt was not until December 5 that the parties
formally notified this court of the settlement in the mo-
tion to Withdraw. If the parties had entered into a set-
tlement agreement before issuance of our decision, it was
counsel’s duty to formally inform this court in writing of
the agreement Board of License C0mm'rs of Tiverton v.
Pastore, 469 U.S. 238, 240 (1985); see also Arizon,an,s for
Official E'nglish, u. Ariz0n.a, 520 U.S. 43, 68 1123 (1997)
(citing Pastore) ("It is the duty of counsel to bring to the
federal tribunal’s attention, without delay,’ facts that may
raise a question of mootness.") (emphasis in original).
We determine that granting a motion to vacate our
order is neither required nor a proper use of the judicial
system. See U.S. u. Payton, 593 F.3d 881 (9th Cir. 2010)
(denying vacatur and dismissal of appeal when mootness
arose after appellate court’s opinion issued); Show-
time/The Movie Chcmn,el, Inc. v. Covered Bridge C'ondo-
m,inium, Ass’n, Inc., 895 F.2d 711, 713 (11th Cir. 1990)
(stating that "a motion to dismiss an appeal and to with-
draw a decision and opinion once published [should be
granted] only in rare cases and for valid reason”).
Because the district court dismissed the complaint
due to settlement, it need not transfer that dismissed
complaint However, consistent with our sister courts, we

3 IN RE LlNK_A_lVlEDIA
conclude that we should not vacate our order after the
matter was decided.
Upon consideration thereof,
IT Is 0RDERE:o THAT:
The motions are denied.
FoR THE COURT
1359 l 5 ml 131 Jan H01~ba1y
Dat
e J an Horbaly
Clerk
cc: Daralyn J. Durie, Esq.
lndranil Mukerji, Esq. l
Clerk, United States District Court for the District of
Delaware
s24
Fl
us comer 0lFli\PFEALs ron
ms FEnERA1 canton
IJ£C 16 2t111
1ANHoRsnLY
cum